Supreme Court

                                                      No. 2021-307-Appeal.
                                                      (MH-21-495)



               In re P.Z.               :



                                    ORDER

      This case came before the Supreme Court for oral argument on September 29,

2022, pursuant to an order directing the parties to show cause why the issues raised

in this appeal should not be summarily decided. The respondent, P.Z., appeals from

the entry of a November 12, 2021 order issued by the District Court substituting its

judgment for the respondent and consenting to the administration of certain

medications.1 On appeal, the respondent asserts that: (1) the respondent’s claims

are appropriately before this Court because they are of extreme public importance,

capable of repetition, and yet will evade review; (2) the hearing judge erred in

granting the petition for instructions because the clear and convincing evidence

standard of proof was not satisfied; and (3) the hearing judge erred in granting the

petition because no determination was made whether the respondent was


1
 At the time of the order, the respondent was at Eleanor Slater Hospital after being
found incompetent to stand trial in the then-pending criminal cases N3-2021-0252A
and W3-2019-0023A on charges of disorderly conduct, willful trespass, and
vandalism.

                                       -1-
incompetent to make informed medical decisions. After considering the parties’

written and oral submissions, we conclude that cause has not been shown, and we

proceed to decide the appeal at this time. At oral argument, counsel for the

respondent acknowledged that the respondent is no longer hospitalized, no longer

medicated, and the aforementioned criminal charges have been dismissed pursuant

to Rule 48(a) of the Superior Court Rules of Criminal Procedure. Therefore, there

is no justiciable controversy before this Court.

      Accordingly, the instant appeal is dismissed on the grounds of mootness.

      Entered as an Order of this Court this 25th day of October, 2022.

                                               By Order,



                                               _______________________
                                                /s/ Debra A. Saunders, Clerk


                                               Clerk




                                         -2-
                                                 STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       In re P.Z.

                                    No. 2021-307-Appeal.
Case Number
                                    (MH-21-495)

Date Order Filed                    October 25, 2022

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    6th Division District Court


Judicial Officer from Lower Court   Associate Judge Stephen M. Isherwood

                                    For Petitioner:

                                    Thomas J. Corrigan, Jr., Esq.
Attorney(s) on Appeal
                                    For Respondent:

                                    Amy E. Veri, Esq.




SU-CMS-02B (revised June 2020)